DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 3/1/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature is not disclosed by Elkin because he does not disclose a taphole.  Applicant also traverses over the ducts in Elkin as not “asymmetric”.  This is not found persuasive because the taphole is not part of the apparatus of claim 1 and is not part of the special technical feature.  Furthermore, the ducts in Elkin does not show symmetrical ducts since when divided in the middle the ducts are not mirrored (i.e. reflectional symmetry).
Furthermore, Overmyer which is cited below also discloses an arc furnace fumes hood wherein ducts are asymmetrically placed on one side with each duct close to the respective fume producing processes.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is unclear since it is unclear how hood walls can be “slopped”.  For purposes of compact prosecution, the claim limitation is interpreted as “sloped”.  Support for this interpretation is in the Figures as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi (“Modeling of Tapping Processes in Submerged Arc Furnaces, Thesis for the degree of Philosophiae Doctor, May 2011, pages 108-142, Norwegian University of Science and Technology, Trondheim, Norway submitted in the IDS filed 4/17/2020) and in further view of Overmyer et al (US-3868551 submitted in the IDS filed 3/4/2021) and in further view of Elkin et al (RU2541264 submitted in the IDS filed 9/2/2020).
	Regarding Claim 12, Mehdi discloses a method for production of silicon in a submerged arc furnace wherein liquid silicon and refining gas escape from a taphole of a crucible, wherein the liquid flows on a tapping spout into a ladle, wherein the 
Mehdi discloses a hood for a taphole and a tapping spout in a submerged arc furnace in the production of silicon (see pages 110-112).
	Mehdi does not specifically disclose a hood comprising two ducts that are placed asymmetrically on either side of the hood.
	Regarding asymmetry, Overmyer discloses an arc furnace fumes control system where the hood system comprises multiple exhaust ducts placed on one side of the fumes control system (i.e. asymmetrically placed) where the slagging fumes duct (52), melting fumes duct (25), and tapping fumes duct (28) are arranged for capturing fumes emitted by the slagging, melting, and tapping process (See Figure 1 and Figure 2 and Col 4, Ln 38-61).  Overmyer discloses that an advantage of the fumes control system is that it provides for immediate or close capture of fumes and dust arising during furnace operations (see Col 4, Ln 42-45).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a hood for collecting fumes from the taphole and ladle, as disclosed by Mehdi, where the ducts are asymmetrically placed near the fume producing sections as disclosed by Overmyer to improve the immediate or close capture of fumes and dust from the Mehdi’s silicon tapping process.
	Regarding placement of the ducts on either side of the hood, Elkin discloses a hood for an open ore-thermal furnace where in side walls of the hood housing there are intake openings of gas ducts placed on either side of the hood which are located tangentially and turned relative to each other 180° or 120° (see Abstract).  Elkin further discloses the ducts creating a vortex (see Figure 3-4).  Elkin further 
	Regarding Claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a hood for collecting fumes from the taphole and ladle, as disclosed by Mehdi, where the ducts are asymmetrically placed near the fume producing sections as disclosed by Overmyer to improve the immediate or close capture of fumes and dust from the Mehdi’s silicon tapping process.
	Regarding Claim 20, Mehdi discloses a hood comprising hood walls that are sloped (see Page 112, Figure 6.5).

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi, Overmyer, and Elkin as applied to Claim 12, and in further view of Williams et al (US 2,648,715).
	Mehdi, Overmyer, and Elkin disclose a process for producing silicon in a submerged arc furnace wherein liquid silicon and refining gas escape from a taphole and a ladle, wherein the refining gas is sucked in a hood from two suction ducts on 
	Regarding Claim 18, Mehdi, Overmyer, and Elkin do not disclose a method wherein the tapping gas is sucked by pipes which are connected with the suction ducts that are oriented vertically immediately after their connection on either side of the hood.
	Williams discloses a hood for electric furnace where the ducts for recovery of dust lead downward to the suction means (see Figure 2-3 which show ducts oriented vertically immediately after their connection to the hood and Figure 16 and Col 4, Ln 69-75).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Mehdi, Overmyer, and Elkin where the ducts are oriented vertically immediately after their connection to the hood as disclosed by Williams since Williams discloses a duct orientation that removes fumes and dust.
	Regarding Claim 19, Mehdi, Overmyer, and Elkin do not disclose manhole openings in the ducts.  Williams further discloses where the fume ducts comprise a clean-out door, 8, to provide access to the interior of the fume duct for inspection or repair (see Figure 2 and Col 3, LN 25-44).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the process as suggested by Mehdi, Overmyer, and Elkin where the ducts comprise clean-out doors (i.e. manhole openings) for cleaning out dust as disclosed by Williams since Mehdi also suggests that the process removes dust from the silicon tapping process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/18/2022